 Case 1:20-cv-00947-JTN-PJG ECF No. 16, PageID.67 Filed 01/07/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION
                         __________________________________

JACKIE EVANAUSKI,
                                                          File No. 1:20-CV-00947

       Plaintiff,
                                                          Hon. Janet T. Neff

v.

LINDA AERTS,
Supervisor of Cedar Creek Township,
in her official and individual capacities,
STEPHANIE KUZIAK,
Clerk of Cedar Creek Township,
in her official and individual capacities,
and CEDAR CREEK TOWNSHIP,

       Defendants.

Sarah Riley Howard                           Craig R. Noland
Crystal J. Bultje                            Amanda Marie Zdarsky
Pinsky, Smith, Fayette & Kennedy, LLP        McGraw Morris PC
Attorneys for Plaintiff                      Attorneys for Defendants
146 Monroe Center Street NW, Ste 805         300 Ottawa Avenue, NW, Suite 820
Grand Rapids, MI 49503                       Grand Rapids, MI 49503
(616) 451-8496                               (616) 288-3702
showard@psfklaw.com                          cnoland@mcgrawmorris.com
cbultje@psfklaw.com                          azardsky@mcgrawmorris.com


     STIPULATION AND PROPOSED ORDER REGARDING TIME TO FILE AN
                      AMENDED COMPLAINT


       After conferring with one another, the parties have agreed that Plaintiff may

wait to file an amended complaint – adding an additional count – until after the

parties engage in an early settlement conference on January 14, 2021. Accordingly,
                                         1
Case 1:20-cv-00947-JTN-PJG ECF No. 16, PageID.68 Filed 01/07/21 Page 2 of 2




counsel for the parties hereby stipulate and agree that Defendants will consent to

Plaintiff filing an amended complaint, if necessary, provided that Plaintiff does so

before January 29, 2021.


                              PINSKY, SMITH, FAYETTE & KENNEDY, LLP
                              Attorneys for Plaintiffs

Dated: January 7, 2021       By: /s/ Crystal J. Bultje
                                     Sarah Riley Howard
                                     Crystal J. Bultje
                                     146 Monroe Center, N.W., Suite 805
                                     Grand Rapids, MI 49503
                                     (616) 451-8496
                                     showard@psfklaw.com


                              MCGRAW MORRIS PC
                              Attorneys for Plaintiffs

Dated: January 7, 2021       By: /s/ Craig R. Nolan
                                     Craig R. Nolan
                                     Amanda Zdarsky
                                     300 Ottawa Avenue, NW, Suite 820
                                     Grand Rapids, MI 49503
                                     (616) 288-3702
                                     cnoland@mcgrawmorris.com


IT IS SO ORDERED.


Dated:                                ________________________________
                                      HON. JANET T. NEFF
                                      U.S. District Judge




                                         2
